Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samia Chaudry on 02/16/2021.
The application has been amended as follows: 
	In claim 16 (patent claim 10):
	Line 7; “inverting the dispenser to open the valve to allow” has been changed to - - inverting the dispenser and opening the valve by squeezing the housing to allow - -.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1: the prior art of record does not teach a dispenser which includes a housing with two interior volumes each having openings with fluid flow paths to the exterior of the housing which interior volumes are separated by a divider with the divider including a third opening that provides a third path of fluid communication between the first interior volume and the second interior volume and a valve that allows fluid to flow from the second interior volume, through the third opening, and into the first interior volume and prevents the fluid from flowing from the first interior volume, through the third opening, and into the second interior volume, wherein the dispenser is further provided with a first cap coupled to the housing to cover the first opening: and a second cap coupled to the housing to cover the second opening, wherein the first cap actuates differently than the second cap. 
In regard to claim 16, the prior art of record does not teach a method for using a dispenser which includes introducing liquid into first and second volumes of a housing which volumes are separated by a divider, transferring a first portion of a second liquid from a second interior volume of the housing into the first interior volume to form a mixture via a one-way valve in the divider, which transferring step includes inverting the dispenser and opening the check valve, and dispensing at least a portion of the mixture from the first interior volume through a first opening in the housing to an exterior of the housing, wherein the housing is configured to dispense a second portion of the second liquid from the second interior volume of the housing through a second opening in the housing to the exterior of the housing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vellutato and Stank teach other dispensers with two interior volumes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754